  Case 1:19-cv-01134-RBK-JS Document 1 Filed 01/25/19 Page 1 of 6 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                      (Camden Division)

 Anthony Reciniello,
                                                    Case No. __________________
                   Plaintiff,
                                                    Jury Trial Demanded
                     – v. –

 Capital One Bank (USA), N.A.,

                  Defendant.




                                         COMPLAINT


       Plaintiff, Anthony Reciniello (“Plaintiff”), by and through undersigned counsel, hereby

sues Defendant, Chase Bank, USA, N.A. (“Defendant”) and alleges as follows:

                                       INTRODUCTION

   1. Plaintiff brings this action on behalf of himself individually seeking damages and any

other available legal or equitable remedies resulting from the illegal actions of Defendant, in

negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in

violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §227 et seq.

   2. The TCPA was legislated to prevent companies like Capital One Bank (USA), N.A. from

invading Americans’ privacy by stopping abusive “robo-calls.” The legislative history “described

these calls as ‘the scourge of modern civilization, they wake us up in the morning; they interrupt

our dinner at night; they force the sick and elderly out of bed; they hound us until we want to rip

the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

intended to give telephone subscribers another option: telling the autodialers to simply stop

calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).
  Case 1:19-cv-01134-RBK-JS Document 1 Filed 01/25/19 Page 2 of 6 PageID: 2



                                      JURISDICTION AND VENUE

   3. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. § 227(b)(3). See

Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding that federal and state courts

have concurrent jurisdiction over private suits arising under the TCPA.

   4. Venue is proper in the United States District Court for the District of New Jersey pursuant

to 28 U.S.C § 1391(b)(2) because Plaintiff resides within this District and a substantial part of the

events or omissions giving rise to the herein claims occurred within this District.

   5. The violations described in this Complaint occurred in Cape May County, New Jersey.

                                              PARTIES

   6. Plaintiff is a natural person residing in Cape May County, in the town of Marmora, New

Jersey, and is otherwise sui juris.

   7. Defendant is a nationally chartered bank, doing business in the state of New Jersey, with

its principal place of business located in McLean, Virginia.

   8. At all times relevant to this Complaint, Defendant has acted through its agents, employees,

officers, members, directors, heir, successors, assigns, principals, trustees, sureties, subrogees,

representatives and insurers.

                                      FACTUAL ALLEGATIONS

   9. Defendant is a “person” as defined by 47 U.S.C. §153 (39).

   10. Defendant placed calls to Plaintiff seeking and attempting to collect on alleged debts

incurred through purchases made on credit issued by Defendant.

   11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (609)

XXX-1264.

   12. Defendant placed collection calls to Plaintiff from various telephone numbers including,

but not limited to, (800) 955-6600.


                                                -2-
  Case 1:19-cv-01134-RBK-JS Document 1 Filed 01/25/19 Page 3 of 6 PageID: 3



    13. Upon information and belief and based on the volume, timing and frequency of the calls

and Defendant’s prior business practices, Defendant’s calls were placed with an automatic

telephone dialing system.

    14. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §

227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed

by Plaintiff. The telephone calls were placed to Plaintiff’s cellular phone without human

intervention at the moment they were dialed.

    15. Defendant’s calls were not for emergency purposes as defined by 47 U.S.C. §

227(b)(1)(A).

    16. Defendant’s calls were placed to a telephone number assigned to a cellular telephone

service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §227(b)(1).

    17. Defendant never received Plaintiff’s “prior express consent” to receive calls using an

automatic telephone dialing system or an artificial or prerecorded voice on his cellular telephone

pursuant to 47 U.S.C. § 227(b)(1)(A).

    18. On or about May 31, 2018, Plaintiff called Defendant’s company at phone number (800)

955-6600, spoke with two of Defendant’s representatives, and requested that Defendant cease

calling Plaintiff’s cellular telephone.

    19. During the conversation, Plaintiff gave Defendant his social security number and

telephone number, and his spouse’s social security number, in order to assist Defendant in

identifying him and accessing Plaintiff’s accounts before asking Defendant to stop calling his

cellular telephone. Plaintiff also requested that he no longer be contacted on his cellular phone

with regards to his spouse’s account.




                                               -3-
  Case 1:19-cv-01134-RBK-JS Document 1 Filed 01/25/19 Page 4 of 6 PageID: 4



   20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular telephone

and/or to receive Defendant’s calls using an automatic telephone dialing system in his

conversation with Defendant’s representative on May 31, 2018.

   21. Despite Plaintiff’s request to cease, Defendant continued to place collection calls to

Plaintiff after May 31, 2018.

   22. Defendant continued to place collection calls to Plaintiff on his cellular telephone at least

through October 2018.

   23. Despite Plaintiff’s request that Defendant cease placing automated calls to Plaintiff’s

cellular phone, Defendant continued to place at least one hundred fifty-eight (158) telephone calls

to Plaintiff’s cellular telephone using an automatic telephone dialing system.

   24. Defendant placed the great number of telephone calls to Plaintiff with the sole intention

of harassing Plaintiff in such a manner so as to cause Plaintiff to pay the alleged debt claimed by

Defendant, even when Plaintiff admittedly had impaired ability to pay. This telephonic harassment

caused Plaintiff considerable anxiety and emotional distress.

                       FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION
                      ACT - 47 U.S.C. §227(b)(3)(B)

   25. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-24.

   26. The foregoing acts and omissions of Defendant constitute numerous and multiple

negligent violations of the TCPA, including but not limited to each and every one of the above

cited provisions of 47 U.S.C. § 227 et seq.

   27. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff is

entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47

U.S.C. § 227(b)(3)(B).

   28. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

                                                 -4-
  Case 1:19-cv-01134-RBK-JS Document 1 Filed 01/25/19 Page 5 of 6 PageID: 5



    WHEREFORE, Plaintiff, Anthony Reciniello, respectfully requests judgment be entered

against Defendant, Capital One Bank (USA), N.A., as follows:

        a.          Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied

by the number of negligent violations of the TCPA alleged herein, to wit: one hundred fifty-eight

(158) for a total of seventy-nine thousand dollars ($79,000.00);

        b.          Awarding Plaintiff actual damages and compensatory damages according to proof

at time of trial;

        c.          Granting Plaintiff such other and further relief as may be just and proper.

                          SECOND CAUSE OF ACTION
             KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                        CONSUMER PROTECTION ACT
                             47 U.S.C. § 227(b)(3)(C)
    29. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

forth above at Paragraphs 1-24.

    30. The above listed acts and omissions of Defendant constitute numerous and multiple

knowing and/or willful violations of the TCPA, including but not limited to each and every one

of the above cited provisions of 47 U.S.C. § 227 et seq.

    31. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory

damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

227(b)(3)(C).

    32. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.

    WHEREFORE, Plaintiff, Anthony Reciniello, respectfully requests judgment be entered

against Defendant, Capital One Bank (USA), N.A., as follows:

        a.          Awarding Plaintiff statutory damages statutory damages of one thousand five

hundred dollars ($1,500.00) multiplied by the number of knowing and/or willful violations of

TCPA alleged herein, to wit: one hundred fifty-eight (158) for a total of two hundred thirty-seven

                                                    -5-
  Case 1:19-cv-01134-RBK-JS Document 1 Filed 01/25/19 Page 6 of 6 PageID: 6



thousand dollars ($237,000.00);

        b.          Awarding Plaintiff actual damages and compensatory damages according to proof

at time of trial;

        c.          Granting Plaintiff such other and further relief as may be just and proper.

                                          JURY TRIAL DEMAND

    Plaintiff demands a jury trial on all issues so triable.

        Dated: January 25, 2019

        RESPECTFULLY SUBMITTED,

                                              By: /s/ Daniel Ruggiero
                                                  DANIEL RUGGIERO
                                                  Attorney for Plaintiff, Anthony Reciniello
                                                  The Law Office of Daniel Ruggiero
                                                  Daniel Goldsmith Ruggiero
                                                  275 Grove St., Suite 2-400
                                                  Newton, MA, 02466
                                                  P: (339) 237-0343
                                                  E: DRuggerioEsq@gmail.com

                                              By: /s/ Carlos C. Alsina
                                                 Carlos C. Alsina-Batista
                                                 Attorney for Plaintiff, Anthony Reciniello
                                                 The Law Offices of Jeffrey Lohman, P.C
                                                 4740 Green River Rd., Ste 310
                                                 Corona, CA 92880
                                                 T: (657) 363-3331
                                                 F: (657) 246-1311
                                                 E: CarlosA@jlohman.com
                                                 Pro hac vice application to follow




                                                    -6-
